IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE                 FILED
                          MARCH 1997 SESSION
                                                                May 30, 1997

                                                          Cecil W. Crowson
WILLIAM JONES,                  )                        Appellate Court Clerk
                                )
             Appellant,         )   No. 01C01-9606-CC-00263
                                )
                                )   Davidson County
v.                              )
                                )   Honorable Hamilton V. Gayden, Jr., Judge
                                )
JACK MORGAN, Warden,            )   (Habeas Corpus)
Nashville Community Service     )
Center, DONAL CAMPBELL,         )
Corrections Commissioner, and   )
the TENNESSEE DEPARTMENT        )
OF CORRECTION,                  )
                                )
             Appellees.         )


For the Appellant:                  For the Appellee:

William Jones, Pro Se               John Knox Walkup
No. 85426                           Attorney General of Tennessee
NCSC 7466 Centennial Blvd.                 and
Nashville, TN 37209-1052            Patricia C. Kussmann
                                    Assistant Attorney General of Tennessee
                                    450 James Robertson Parkway
                                    Nashville, TN 37243-0493

                                    Victor S. Johnson, III
                                    District Attorney General
                                    Washington Square
                                    222 2nd Avenue North
                                    Nashville, TN 37201-1649




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                        OPINION



              The petitioner, William Jones, appeals as of right from the dismissal of his

petition for habeas corpus relief by the Davidson County Circuit Court for failure to state

grounds justifying the issuance of a writ of habeas corpus. The petitioner is in the

custody of the Department of Correction serving an effective sentence of sixty-two

years for his 1977 convictions of second degree murder and armed robbery. On

appeal, the petitioner contends that his sentence has been served, given the

sentencing credits to which he claims entitlement.



              In his pro se petition, the petitioner contends that he is being illegally

restrained of his liberty because of a denial and improper calculation of sentencing

reduction credits. He asserts that he should have been awarded twelve years, seven

months and eight days for good behavior credits. He argues that he should be

released, calculating his parole eligibility as May 1993 and his sentence expiration as

May 1995.



              The state filed a motion to dismiss the petition, asserting that the

petitioner failed to state grounds upon which habeas corpus relief could be granted and

that the trial court lacked jurisdiction as grounds for dismissal. In dismissing the petition

for habeas corpus relief, the trial court held that it had jurisdiction to review the petition,

but found that the petition failed to state grounds upon which a writ of habeas corpus

could be granted. The trial court stated:

              Petitioner asserts that over the course of his confinement he
              has become entitled to 12 years, 7 months and 8 days of
              sentence reduction credits. Even accepting that as true, it is
              clear from the face of the petition that petitioner’s sentence has
              not expired and that what he is actually complaining about is
              either the failure of respondents to grant him a parole hearing
              or respondent’s failure to calculate his sentence reduction
              credits properly. Neither of these is a proper subject of habeas
              corpus review.



                                               2
The trial court held that sentencing credits are internal Department of Correction

matters which must be addressed through the Uniform Administrative Procedures Act.



              Ordinarily, the Great Writ of habeas corpus is available when a petitioner

alleges that the sentence has fully expired, thereby claiming that he or she is entitled to

release. See, e.g., Ricks v. State, 882 S.W.2d 387 (Tenn. Crim. App. 1994).

However, such relief is not available to challenge Department of Correction matters that

have no bearing on the validity of the restraining conviction, the resulting sentence, or

the expiration of the sentence. See, e.g., State v. Warren, 740 S.W.2d 425, 428 (Tenn.

Crim. App. 1986). In this respect, any complaint regarding sentence credit

miscalculations that relate to parole or other release eligibility short of full service of the

sentence does not warrant habeas corpus relief.



              In the present case, much of the petitioner’s complaints deal with

inactions by the Department of Correction relative to parole hearings and calculation of

sentence reduction credits. As the trial court concluded, the petitioner’s claims on

these issues do not state grounds for habeas corpus relief.



              As for the petitioner’s claim that his sentence has, in fact, expired as of

May 1995, he alleges that an unidentified Department of Correction counselor told him

when he was originally incarcerated that his sixty-two-year sentence would be deemed

“to ‘flatten’ (fully expire)” at the end of thirty-one years. He then asserts that given his

sentence reduction credits to which he claims entitlement and the time he has actually

served since 1977, he should now be entitled to release. However, it is obvious that his

actual service of about nineteen years plus the sentencing credits of twelve years,

seven months and eight days to which he claims entitlement do not add up to expiration

of his sixty-two-year sentence. Moreover, he presents no law to support his claim that a

sixty-two-year sentence expires in thirty-one years. Instead, the record indicates that



                                               3
he is using as his base sentence an expiration date calculation by the Department of

Correction that already includes his projected sentencing credits. In other words, the

petitioner’s calculations provide him with doubled sentencing credits to which he is not

entitled.



              Thus, without his sentence having fully expired, the petitioner is not

entitled to habeas corpus relief. In consideration of the foregoing and the record as a

whole, the judgment of the trial court is affirmed.



                                                 _______________________________
                                                 Joseph M. Tipton, Judge

CONCUR:



_________________________
Joe G. Riley, Judge



_________________________
Thomas T. W oodall, Judge




                                             4